DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 12, and 20 are objected to because of the following informalities:  each claim refers to “the time of day” and “the velocity of the mobile device” even though these features were not previously recited and lack antecedent basis. As the claims submitted after final were not entered, the claim set that may provide an antecedent basis were amended.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al., US Patent Publication 2019/0043441 in view of Pal et al., US Patent Publication .
Regarding independent claim 1, Reicher et al. teaches a mobile device (smartphone of the user device 210 of figure 2 as described in paragraph 0019), comprising: 
a processor (electronic processor 220 of figure 2 as described in paragraph 0020) operable to execute applications and programming code (paragraph 0013 describes how “some embodiments described herein may include one or more electronic processors configured to perform the described functionality by executing instructions stored in non-transitory, computer-readable medium” and paragraph 0020 describes the features in more detail and explains that “The electronic processor 220 executes computer-readable instructions ("software") stored in the memory 225. The software may include firmware, one or more applications, program data, filters, rules, one or more program modules, and other executable instructions.”); 
a display (display device 240 of figure 2) coupled to the processor (figure 2 shows that electronic processor 220 is coupled to the human-machine interface 235 that includes at least one display device 240 as given in paragraph 0022); 
a screen brightness adjustment application stored in a memory of the mobile device and executable by a processor of the mobile device (paragraph 0026 explains that the “a method 300 of automatically adjusting a display property of data… is described here as being performed by the user device 210 (the electronic processor 220 executing instructions). ” where paragraph 0027 describes that “the display property of the primary displayed data may be a grayscale value, a brightness value, a contrast value” and paragraph 0035 explains that “the electronic processor 220 is also configured to determine an adjustment based on one or more rules. The rules may be stored in the memory 225 and may define preferences”), 
as described in paragraph 0035), including functions to: 
at a specified time, detect a scene being presented on the display (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected); 
categorize screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not); 
retrieve a screen brightness setting of the display of the mobile device (paragraph 0035 explains how the screen brightness setting is recognized and implemented for the displayed content, with rules dependent on the type of data displayed); 
receive an indication of ambient light from an ambient light sensor (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor);
input the category of the categorized screen content (“the content or characteristics of the displayed data” as given at the beginning of paragraph 0035), the retrieved screen brightness setting (based on rules described in paragraph 0035), and the received indication of ambient light (“the viewing environment” as given at the beginning of paragraph 0035, based on the definition of paragraph 0031 as “ambient light sensed by a light sensor”) into a first machine learning algorithm (paragraph 0035 describes the use of machine learning algorithms to determine screen brightness adjustments as “the electronic processor 220 may be configured to automatically generate and update the rules using machine learning based on the manual adjustments”); 
determine whether a screen brightness adjustment to the retrieved screen brightness setting is appropriate based on an output of the first machine learning algorithm (using confirmation described in paragraph 0036); 
determine a threshold for a degree of screen brightness adjustment (as described in paragraphs 0031-0032) using a screen brightness adjustment previous amount (as described in paragraph 0036);
determine the degree of screen brightness adjustment based on the determined threshold for the degree of screen brightness adjustment (paragraphs 0031-0032 explain the use of the threshold values and how they are determined and used), and pre-stored data (paragraph 0027 recites that “electronic processor 220 may determine the display property of the primary displayed data by analyzing one or more pixel values of the primary displayed data…these display properties may be stored as part of the primary displayed data, such as in metadata associated with an image and, thus, the electronic processor 220 may determine the display property of the primary displayed data by accessing stored data”); and 
adjust a brightness of the display of the mobile device according to the determined degree of screen brightness adjustment (paragraph 0036 explains how the confirmation is used to update the rules to automatically adjust the brightness). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Reicher et al. and Pal et al. do not specify determining brightness settings based on screen category content and to categorize screen content being presented in the detected scene in a category from a number of categories of screen content, wherein the number of categories of screen content is greater than two categories.
Kwon teaches determining brightness settings based on screen category content (paragraphs 0172-0173, 0176, and 0179 discuss how the system generates a control signal for applying the loaded color temperature and brightness to an image to be displayed based on the category determined in table 1) and to categorize screen content being presented in the detected scene in a category from a number of categories of screen content (Table 1 shows the different categories that are used to determine the control of brightness as given in paragraphs 0174-0176), wherein the number of categories of screen content is greater than two categories (Table 1 shows more than 2 categories based on the different factors given of the still or moving image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different categories used to determine brightness of an image as taught by Kwon into the system of Reicher et al. and Pal et al. The rationale to combine would be to provide a picture quality optimized to a user's working environment and also adapt to a change in an input image (paragraph 0009 of Kwon). 
paragraph 0062 recites “The activity module 202, in one embodiment, sets a brightness level of the electronic display 106 to a default brightness level in response to receiving the brightness restore signal. The default brightness level maybe defined by the display management server 102, by a user, by the computing device 108, by a manufacturer of the electronic display 106, by another module, or the like.” such that the brightness adjustment is made based on the manufacturer of the mobile device, as determined by the brightness setting defined by the manufacturer of the electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on the manufacturer of the device as taught by Kangas et al. into the system of Reicher et al. and Pal et al. and Kwon. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
Regarding claim 2, Reicher et al. teaches the mobile device of claim 1, wherein execution of the screen brightness adjustment application enables the mobile device, when determining the specified time to detect a scene, to perform further functions (as given in paragraph 0035), including functions to: 
receive an input, wherein the input is an ambient light value from the ambient light sensor (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor), an input requesting a change in screen brightness, a detection of a different application presenting a different scene on a mobile device display device, or a detection of a selection of a different application to present a different scene on the display of the mobile device. 
Regarding claim 3, Reicher et al. teaches the mobile device of claim 1, wherein execution of the screen brightness adjustment application enables the screen brightness adjustment application to determine the screen brightness adjustment by performing functions to: 
receive a categorization of the screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the indication of ambient light is a value over a predetermined ambient light threshold (paragraphs 0031-0032 describe the thresholds used in screen brightness adjustments); 
input the received categorization of the screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the value of the indication of ambient light (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor) into the first machine learning algorithm (described towards the end of paragraph 0035), wherein the first machine learning algorithm paragraph 0035 describes the use of rules that may be stored in the memory 225 and association rule learning used in the machine learning algorithm); and 
using the inputs to the first machine learning algorithm, output a value from the first machine learning algorithm indicating that a screen brightness adjustment is appropriate (paragraphs 0035-0036 explain how the adjustment is determined and confirmed to be appropriate). 
Reicher et al. does not specify that the scene displayed is a video. Pal et al. teaches that the scene displayed is a video (paragraphs 0005, 0091, 0100, 0121, 0129 all describe the content as video) as used in brightness adjustment determination (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate video data as displayed data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to expand the use of the system to include different types of content displayed.
Regarding claim 4, Reicher et al. teaches the mobile device of claim 1, wherein upon execution of the screen brightness adjustment application, the screen brightness adjustment application is operable to perform functions to: 
identify, at the specified time, an application presenting the detected scene on the display of the mobile device (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected and identified based on the application as given in paragraph 0026); 
access screen brightness values correlated to when the identified application previously presented scenes on the display of the mobile device, wherein the identified application has an identifier (paragraph 0026 explains how the applications are identified to be different, and thus has an identifier, that is determined to have an associated brightness value based on content as given in paragraph 0035).
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment and to input the identifier of the identified application and the history of screen brightness values into a second machine learning algorithm, wherein the second machine learning algorithm is different from the first machine learning algorithm. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115) input the identifier of the identified application (as given in paragraph 0032) and the history of screen brightness values into a second machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”), wherein the second machine learning algorithm is different from the first machine learning algorithm (based on the different types and reasons for the two different machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 5, Reicher et al. teaches the mobile device of claim 4, wherein upon execution the screen brightness adjustment application is further operable to perform functions, including functions to: 
paragraph 0036 explains how “the electronic processor 220 may be configured to track (store data representing) automatic adjustments” that were performed in the past); 
input screen brightness settings (rules described in paragraph 0035), the screen brightness values correlated to when the identified application previously presented scenes on the display (rules based on content given in paragraph 0035 based on application data as given in paragraph 0026), and indications of the categorized screen content being presented in the detected scene  (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected) into the second machine learning algorithm (as described at the end of paragraph 0035); and 
process the output from the second machine learning algorithm to determine the threshold for the degree of screen brightness adjustment (paragraphs 0031-0032 describe how the threshold values are determined and used in screen brightness adjustment). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 6, Reicher et al. teaches the mobile device of claim 4, wherein upon execution the screen brightness adjustment application is further operable to perform functions, including functions to: 
download the second machine learning algorithm, wherein the second machine learning algorithm (paragraph 0035 describes the use of multiple types of machine learning) includes a parameter related to: determination of an adjustment (paragraph 0035 defines different rules that would be used to determine an adjustment, including viewing environment and information about the type of display device used).
Reicher et al. does not specify that the parameter relates to:
the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device. 
Kangas et al. recites that the parameter used to determine an adjustment relates to:
the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device (paragraph 0052 explains that “a power consumption of the one or more electronic displays 106 decreases as the brightness level decreases” and paragraph 0082 specifies that the “area between the brightness level 400 and the default brightness level 406 represents power that is saved by dimming the brightness level of the electronic display 106 instead of maintaining the brightness level at the default brightness level 406” and paragraph 0004 explains how the battery life is tied to power consumption such that the teachings together explain why it would be obvious to adjust the brightness based on battery life of the mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on certain parameters as taught by Kangas et al. into the system of Reicher et al. The rationale to combine would be to paragraph 0064 of Kangas et al.).
Regarding independent claim 7, Reicher et al. teaches a method, comprising: 
detecting, at a specified time, a scene being presented on a display (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected) of a mobile device (smartphone of the user device 210 of figure 2 as described in paragraph 0019); 
categorizing screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not); 
retrieving a screen brightness setting of the display of the mobile device (paragraph 0035 explains how the screen brightness setting is recognized and implemented for the displayed content, with rules dependent on the type of data displayed); 
receiving an indication of ambient light from an ambient light sensor (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor); 
inputting the category of the categorized screen content (“the content or characteristics of the displayed data” as given at the beginning of paragraph 0035), the retrieved screen brightness setting (based on rules described in paragraph 0035), and the received indication of ambient light (“the viewing environment” as given at the beginning of paragraph 0035, based on the definition of paragraph 0031 as “ambient light sensed by a light sensor”) into a first machine learning algorithm (paragraph 0035 describes the use of machine learning algorithms to determine screen brightness adjustments as “the electronic processor 220 may be configured to automatically generate and update the rules using machine learning based on the manual adjustments”); 
determining whether a screen brightness adjustment to the retrieved screen brightness setting is appropriate based on an output of the first machine learning algorithm (using confirmation described in paragraph 0036); 
determining a threshold for a degree of screen brightness adjustment (as described in paragraphs 0031-0032) using a screen brightness adjustment previous amount (as described in paragraph 0036);
determining the degree of screen brightness adjustment based on the determined threshold for the degree of screen brightness adjustment (paragraphs 0031-0032 explain the use of the threshold values and how they are determined and used), and pre-stored data (paragraph 0027 recites that “electronic processor 220 may determine the display property of the primary displayed data by analyzing one or more pixel values of the primary displayed data…these display properties may be stored as part of the primary displayed data, such as in metadata associated with an image and, thus, the electronic processor 220 may determine the display property of the primary displayed data by accessing stored data”); and 
adjusting a brightness of the display of the mobile device according to the determined degree of screen brightness adjustment (paragraph 0036 explains how the confirmation is used to update the rules to automatically adjust the brightness). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Reicher et al. and Pal et al. do not specify determining brightness settings based on screen category content and categorizing screen content being presented in the detected scene in a category from a number of categories of screen content, wherein the number of categories of screen content is greater than two categories.
Kwon teaches determining brightness settings based on screen category content (paragraphs 0172-0173, 0176, and 0179 discuss how the system generates a control signal for applying the loaded color temperature and brightness to an image to be displayed based on the category determined in table 1) and categorizing screen content being presented in the detected scene in a category from a number of categories of screen content (Table 1 shows the different categories that are used to determine the control of brightness as given in paragraphs 0174-0176), wherein the number of categories of screen content is greater than two categories (Table 1 shows more than 2 categories based on the different factors given of the still or moving image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different categories used to determine brightness of an image as taught by Kwon into the system of Reicher et al. and Pal et al. The rationale to combine would be to provide a picture quality optimized to a user's working environment and also adapt to a change in an input image (paragraph 0009 of Kwon). 
paragraph 0062 recites “The activity module 202, in one embodiment, sets a brightness level of the electronic display 106 to a default brightness level in response to receiving the brightness restore signal. The default brightness level maybe defined by the display management server 102, by a user, by the computing device 108, by a manufacturer of the electronic display 106, by another module, or the like.” such that the brightness adjustment is made based on the manufacturer of the mobile device, as determined by the brightness setting defined by the manufacturer of the electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on the manufacturer of the device as taught by Kangas et al. into the system of Reicher et al. and Pal et al. and Kwon. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
Regarding claim 8, Reicher et al. teaches the method of claim 7, wherein detecting, at a specified time, a scene being presented on a display of a mobile device (as given in paragraph 0035) further comprises: 
receiving an input, wherein the input is an ambient light value from the ambient light sensor  (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor), an input requesting a change in screen brightness, a detection of a different application presenting a different scene on a mobile device display device, or a detection of a selection of a different application to present a different scene on the display of the mobile device. 
Regarding claim 9, Reicher et al. teaches the method of claim 7, further comprises: 
receiving a categorization of the screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the indication of ambient light is a value over a predetermined ambient light threshold (paragraphs 0031-0032 describe the thresholds used in screen brightness adjustments); 
inputting the received categorization of the screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the value of the indication of ambient light (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor) into the first machine learning algorithm (described towards the end of paragraph 0035), wherein the first machine learning algorithm may be a rules-based algorithm (paragraph 0035 describes the use of rules that may be stored in the memory 225 and association rule learning used in the machine learning algorithm); and 
using the inputs to the first machine learning algorithm, output a value from the first machine learning algorithm indicating that a screen brightness adjustment is appropriate paragraphs 0035-0036 explain how the adjustment is determined and confirmed to be appropriate). 
Reicher et al. does not specify that the scene displayed is a video. Pal et al. teaches that the scene displayed is a video (paragraphs 0005, 0091, 0100, 0121, 0129 all describe the content as video) as used in brightness adjustment determination (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate video data as displayed data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to expand the use of the system to include different types of content displayed.
Regarding claim 10, Reicher et al. teaches the method of claim 7, wherein categorizing the screen content a time to evaluate screen content being presented on a mobile device display, further comprises: 
identifying, at the specified time, an application presenting the detected scene on the display of the mobile device (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected and identified based on the application as given in paragraph 0026); 
accessing screen brightness values correlated to when the identified application previously presented scenes on the display of the mobile device, wherein the identified application has an identifier (paragraph 0026 explains how the applications are identified to be different, and thus has an identifier, that is determined to have an associated brightness value based on content as given in paragraph 0035).
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115) inputting the identifier of the identified application (as given in paragraph 0032) and the history of screen brightness values into a second machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”), wherein the second machine learning algorithm is different from the first machine learning algorithm (based on the different types and reasons for the two different machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 11, Reicher et al. teaches the method of claim 7, wherein determining the threshold for a degree of screen brightness adjustment (as described in paragraphs 0031-0032) using a screen brightness adjustment history (as described in paragraph 0036) includes: 
retrieving from a memory previous screen brightness adjustment values (paragraph 0036 explains how “the electronic processor 220 may be configured to track (store data representing) automatic adjustments” that were performed in the past); 
inputting into the second machine learning algorithm (as described at the end of paragraph 0035) screen brightness settings (rules described in paragraph 0035), screen brightness values correlated to when the identified application previously presented scenes on rules based on content given in paragraph 0035 based on application data as given in paragraph 0026), and indications of the categorized screen content being presented in the detected scene  (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected); and 
processing the output from the second machine learning algorithm to determine the threshold for the degree of screen brightness adjustment (paragraphs 0031-0032 describe how the threshold values are determined and used in screen brightness adjustment). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 12, Reicher et al. teaches the method of claim 7, wherein categorizing screen content comprises: 
downloading a second machine learning algorithm, wherein the second machine learning algorithm (paragraph 0035 describes the use of multiple types of machine learning) includes a parameter related to: determination of an adjustment (paragraph 0035 defines different rules that would be used to determine an adjustment, including viewing environment and information about the type of display device used).

the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device. 
Kangas et al. recites that the parameter used to determine an adjustment relates to:
the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device (paragraph 0052 explains that “a power consumption of the one or more electronic displays 106 decreases as the brightness level decreases” and paragraph 0082 specifies that the “area between the brightness level 400 and the default brightness level 406 represents power that is saved by dimming the brightness level of the electronic display 106 instead of maintaining the brightness level at the default brightness level 406” and paragraph 0004 explains how the battery life is tied to power consumption such that the teachings together explain why it would be obvious to adjust the brightness based on battery life of the mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on certain parameters as taught by Kangas et al. into the system of Reicher et al. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
Regarding claim 13, Reicher et al. teaches the method of claim 7, wherein determining the degree of screen brightness adjustment, comprises: 
in addition to using the determined the threshold for the degree of screen brightness adjustment (paragraphs 0031-0032 describe the thresholds used in screen brightness adjustments), selecting a rule from a plurality of rules, wherein selection of the rule is based on a categorized screen content resulting from evaluating the screen content (paragraph 0035 describes the rules stored in memory 225 that are used based on the screen content, as given in the example of the radiologist user). 
Regarding claim 14, Reicher et al. teaches the method of claim 13, wherein determining a degree of screen brightness adjustment, further comprises: 
generating thresholds for use in the plurality of rules (paragraphs 0031-0032 describes the use of brightness thresholds that are used in the rules described in paragraph 0035) by applying a third machine learning algorithm to a history of brightness adjustments (paragraph 0035 describes the use of various types of machine learning algorithms that are used based on the tracked and stored data of the adjustments described in paragraph 0036), wherein the third machine learning algorithm is a supervised machine learning algorithm (paragraph 0035 describes the use of supervised learning in machine learning). 
Regarding independent claim 15, Reicher et al. teaches a non-transitory computer readable medium embodied with programming code that when executed causes a processor to perform functions (paragraph 0006 recites “a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions” to conduct the method of the invention), including functions to: 
at a specified time, detect a scene being presented on a display of a mobile device (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected); 
categorize screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not); 
paragraph 0035 explains how the screen brightness setting is recognized and implemented for the displayed content, with rules dependent on the type of data displayed); 
receive an indication of ambient light from an ambient light sensor  (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor); 
input the category of the categorized screen content (“the content or characteristics of the displayed data” as given at the beginning of paragraph 0035), the retrieved screen brightness setting (based on rules described in paragraph 0035), and the received indication of ambient light (“the viewing environment” as given at the beginning of paragraph 0035, based on the definition of paragraph 0031 as “ambient light sensed by a light sensor”) into a first machine learning algorithm (paragraph 0035 describes the use of machine learning algorithms to determine screen brightness adjustments as “the electronic processor 220 may be configured to automatically generate and update the rules using machine learning based on the manual adjustments”); 
determine whether a screen brightness adjustment to the retrieved screen brightness setting is appropriate based on an output of the first machine learning algorithm (using confirmation described in paragraph 0036); 
determine a threshold for a degree of screen brightness adjustment (as described in paragraphs 0031-0032) using a screen brightness adjustment previous amount (as described in paragraph 0036);
paragraphs 0031-0032 explain the use of the threshold values and how they are determined and used), and pre-stored data (paragraph 0027 recites that “electronic processor 220 may determine the display property of the primary displayed data by analyzing one or more pixel values of the primary displayed data…these display properties may be stored as part of the primary displayed data, such as in metadata associated with an image and, thus, the electronic processor 220 may determine the display property of the primary displayed data by accessing stored data”); and 
adjust a brightness of the display of the mobile device according to the determined degree of screen brightness adjustment (paragraph 0036 explains how the confirmation is used to update the rules to automatically adjust the brightness). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Reicher et al. and Pal et al. do not specify determining brightness settings based on screen category content and to categorize screen content being presented in the detected 
Kwon teaches determining brightness settings based on screen category content (paragraphs 0172-0173, 0176, and 0179 discuss how the system generates a control signal for applying the loaded color temperature and brightness to an image to be displayed based on the category determined in table 1) and to categorize screen content being presented in the detected scene in a category from a number of categories of screen content (Table 1 shows the different categories that are used to determine the control of brightness as given in paragraphs 0174-0176), wherein the number of categories of screen content is greater than two categories (Table 1 shows more than 2 categories based on the different factors given of the still or moving image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the different categories used to determine brightness of an image as taught by Kwon into the system of Reicher et al. and Pal et al. The rationale to combine would be to provide a picture quality optimized to a user's working environment and also adapt to a change in an input image (paragraph 0009 of Kwon). 
Reicher et al. and Pal et al. and Kwon do not explicitly specify that when determining the degree of screen brightness adjustment based on the pre-stored data, the pre-stored data is the manufacturer of the mobile device. Kangas et al. teaches that when determining the degree of screen brightness adjustment based on the manufacturer of the mobile device (paragraph 0062 recites “The activity module 202, in one embodiment, sets a brightness level of the electronic display 106 to a default brightness level in response to receiving the brightness restore signal. The default brightness level maybe defined by the display management server 102, by a user, by the computing device 108, by a manufacturer of the electronic display 106, by another module, or the like.” such that the brightness adjustment is made based on the manufacturer of the mobile device, as determined by the brightness setting defined by the manufacturer of the electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on the manufacturer of the device as taught by Kangas et al. into the system of Reicher et al. and Pal et al. and Kwon. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
Regarding claim 16, Reicher et al. teaches the non-transitory computer readable medium of claim 15, further embodied with programming code to determine the specified time to detect a scene (as given in paragraph 0035) that when executed causes the processor to: 
receive an input, wherein the input is an ambient light value from the ambient light sensor (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor), an input requesting a change in screen brightness, a detection of a different application presenting a different scene on a mobile device display device, or a detection of a selection of a different application to present a different scene on the display of the mobile device. 
Regarding claim 17, Reicher et al. teaches the non-transitory computer readable medium of claim 15, further embodied with programming code to determine the screen brightness adjustment that when executed causes the processor to: 
paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the indication of ambient light is a value over a predetermined ambient light threshold (paragraphs 0031-0032 describe the thresholds used in screen brightness adjustments); 
input the received categorization of the screen content being presented in the detected scene (paragraph 0035 explains the example where the method used for a radiologist categorizes images to be recognized as medical images or not) and the value of the indication of ambient light (paragraph 0031 describes the determination of the viewing environment of paragraph 0035 as “ambient light sensed by a light sensor” and paragraph 0038 explains that “the electronic processor 220 also uses data collected by the camera 405 to determine ambient lighting conditions where the user is viewing the graphical user interface” where the camera 405 acts as an ambient light sensor) into the first machine learning algorithm (described towards the end of paragraph 0035), wherein the first machine learning algorithm may be a rules-based algorithm (paragraph 0035 describes the use of rules that may be stored in the memory 225 and association rule learning used in the machine learning algorithm); and 
use the inputs to the first machine learning algorithm, output a value from the first machine learning algorithm indicating that a screen brightness adjustment is appropriate (paragraphs 0035-0036 explain how the adjustment is determined and confirmed to be appropriate). 
Reicher et al. does not specify that the scene displayed is a video. Pal et al. teaches that the scene displayed is a video (paragraphs 0005, 0091, 0100, 0121, 0129 all describe the content as video) as used in brightness adjustment determination (as described in paragraph 0115).

Regarding claim 18, Reicher et al. teaches the non-transitory computer readable medium of claim 15, further embodied with programming code to determine the screen brightness adjustment that when executed causes the processor to: 
identify, at the specified time, an application presenting the detected scene on the display of the mobile device (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected and identified based on the application as given in paragraph 0026); 
access screen brightness values correlated to when the identified application previously presented scenes on the display of the mobile device, wherein the identified application has an identifier (paragraph 0026 explains how the applications are identified to be different, and thus has an identifier, that is determined to have an associated brightness value based on content as given in paragraph 0035).
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment and to input the identifier of the identified application and the history of screen brightness values into a second machine learning algorithm, wherein the second machine learning algorithm is different from the first machine learning algorithm. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115) input the as given in paragraph 0032) and the history of screen brightness values into a second machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”), wherein the second machine learning algorithm is different from the first machine learning algorithm (based on the different types and reasons for the two different machine learning algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 19, Reicher et al. teaches the non-transitory computer readable medium of claim 18, further embodied with programming code to determine the screen brightness adjustment that when executed causes the processor to: 
retrieve from a memory coupled to the processor previous screen brightness adjustment values (paragraph 0036 explains how “the electronic processor 220 may be configured to track (store data representing) automatic adjustments” that were performed in the past); 
input screen brightness settings (rules described in paragraph 0035), the screen brightness values correlated to when the identified application previously presented scenes on the display (rules based on content given in paragraph 0035 based on application data as given in paragraph 0026), and indications of the categorized screen content being presented in the detected scene  (paragraph 0035 explains how the content or characteristics of the displayed data are known and acted upon, meaning that they were detected) into the second machine learning algorithm (as described at the end of paragraph 0035); and 
paragraphs 0031-0032 describe how the threshold values are determined and used in screen brightness adjustment). 
Reicher et al. does not specify the use of the history of data or using historical data as context in the machine learning algorithm for use in determination of brightness adjustment. Pal et al. teaches the use of the history of data or using historical data as context in the machine learning algorithm (paragraph 0032 describes the “historical data utilized by one or more machine learning engines”) for use in the determination of brightness adjustment (as described in paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate historical data as taught by Pal et al. into the system of Reicher et al. The rationale to combine would be to create a more accurate system that reflects the user’s intent (paragraph 0003 of Pal et al.).
Regarding claim 20, Reicher et al. teaches the non-transitory computer readable medium of claim 18, further embodied with programming code to determine the screen brightness adjustment that when executed causes the processor to: 
download the second machine learning algorithm, wherein the second machine learning algorithm (paragraph 0035 describes the use of multiple types of machine learning) includes a parameter related to: determination of an adjustment (paragraph 0035 defines different rules that would be used to determine an adjustment, including viewing environment and information about the type of display device used).
Reicher et al. does not specify that the parameter relates to:
the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device. 

the time of day, a location of the mobile device, the velocity of the mobile device, or a battery life of the mobile device (paragraph 0052 explains that “a power consumption of the one or more electronic displays 106 decreases as the brightness level decreases” and paragraph 0082 specifies that the “area between the brightness level 400 and the default brightness level 406 represents power that is saved by dimming the brightness level of the electronic display 106 instead of maintaining the brightness level at the default brightness level 406” and paragraph 0004 explains how the battery life is tied to power consumption such that the teachings together explain why it would be obvious to adjust the brightness based on battery life of the mobile device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on certain parameters as taught by Kangas et al. into the system of Reicher et al. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive. Applicant contends that the newly claimed limitations were not taught by the prior art and are thus allowable. The examiner disagrees. These features were not previously claimed and have now been appropriately rejected above in view of Kangas et al. Kangas et al. teaches that when determining the degree of screen brightness adjustment based on the manufacturer of the mobile device (paragraph 0062 recites “The activity module 202, in one embodiment, sets a brightness level of the electronic display 106 to a default brightness level in response to receiving the brightness restore signal. The default brightness level maybe defined by the display management server 102, by a user, by the computing device 108, by a manufacturer of the electronic display 106, by another module, or the like.” such that the brightness adjustment is made based on the manufacturer of the mobile device, as determined by the brightness setting defined by the manufacturer of the electronic device). It would have been obvious to one of ordinary skill in the art before the effective filing date to specify that the screen adjustment is done based on the manufacturer of the device as taught by Kangas et al. into the system of Reicher et al. and Pal et al. and Kwon. The rationale to combine would be to appropriately decrease power consumption of the electronic display for the specific device (paragraph 0064 of Kangas et al.).
It is noted that claims 6, 12, and 20 only require any one of the parameters to be used. As discussed previously, the examiner still suggests claims directed to the combination of the parameters recited together with the manufacturer of the device. However, as only one was required by the current claims, the claims are still considered to be broad enough that Kangas et al. would be applicable in the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang, US Patent Publication 2008/0252629 recites in paragraph 0021 that "the control module can make comparison with an internal predetermined target value, such as a manufacturing default brightness value, accordingly, and perform brightness compensation on the light source that is decaying naturally in the body" and the attached NPL document discusses the machine learning algorithm based on time that is used in brightness adjustment. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627